The stop sign was made of metal, and was a foot and ten inches long east and west, a foot and three and one-half inches wide north and south, and the top was about four inches above the brick-paved surface of the street. The top of the sign was somewhat broken and jagged. It was in the east-and-west sidewalk line on the north side of Main Street, an arterial highway through the city. On the north side of the *Page 1140 
sign, facing traffic as it approached from the north on the cross street, the word "STOP" was placed on the sign in raised letters.
Appellee, walking a few feet behind her husband and son, in the evening of December 15, 1941, started west across thc north-and-south street. Over halfway across this street and in their pathway was this sign. All of them knew of the location of the sign. As they proceeded across the street, an automobile approached the crossing from the north. Because of its approach, all of them quickened their pace. Appellee's view of the sign was somewhat obscured by her husband and son. The approach of the automobile somewhat diverted appellee's attention. She tripped on the sign and fell upon it, breaking her right leg below the knee and a bone in her right ankle.
No exceptions were taken to any instruction, and there was no motion for new trial.
Appellant assigns error upon the order of the court over-ruling its motions to direct a verdict, made at the close of the appellee's testimony and at the close of all of the evidence, upon the grounds that appellee established neither negligence on the part of the appellant nor freedom from contributory negligence' on her part. It is our conclusion that both issues were for the jury and that its verdict was sustained by the evidence.
The judgment is affirmed. — Affirmed.
All JUSTICES concur.